Citation Nr: 1217006	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-08 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from December 1967 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In June 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current bilateral hearing loss and tinnitus resulted from noise exposure during his military service, to include while serving in combat in Vietnam.  His DD 214 confirms that he was awarded the Combat Infantryman Badge and that his military occupational specialty in the Army was Light Weapons Infantryman.  Noise exposure in service is conceded.

Even though audiometric testing at his December 1967 service induction examination and at his November 1969 service separation examination did not show hearing loss for VA purposes in either ear, the November 1969 separation audiogram reflected increased puretone threshold levels at 500 Hertz (both ears), 1000 Hertz (both ears), 2000 Hertz (both ears), and 4000 Hertz (left ear) when compared with the December 1967 induction audiogram.

VA audiological testing in June 2007, February 2008, and February 2009 revealed hearing loss for VA purposes in both ears, in accordance with the provisions of 38 C.F.R. § 3.385.  The Veteran reported tinnitus on all three of these occasions.

At a February 2009 VA audiological examination, a VA audiologist reviewed the claims file and noted that audiological data included in the Veteran's service treatment records "indicated no hearing loss incurred during time of service."  She opined that the Veteran's hearing loss and tinnitus are less likely as not caused by or a result of acoustic trauma during military service.

The February 2009 VA examiner failed to address the increased puretone threshold levels when comparing the Veteran's December 1967 induction audiogram to his November 1969 separation audiogram.

At his June 2009 hearing, the Veteran testified that he began noticing his hearing loss and tinnitus while he was still in military service.

The Veteran is to be scheduled for a new VA audiological examination to obtain a probative opinion regarding the relationship between his current bilateral hearing loss and tinnitus and any incident of his military service.

Updated VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following:

1.  Obtain updated treatment records from the VA Health Care System in Big Spring, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Schedule the Veteran for a VA audiological examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss and tinnitus are related to any incident of his military service, including conceded noise exposure therein.  The examiner is to specifically consider and address the increased puretone threshold levels when comparing the Veteran's December 1967 induction audiogram to his November 1969 separation audiogram, as well as the Veteran's contentions that he began noticing his hearing loss and tinnitus while he was still in military service.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

